 Case 8:20-cv-01977-CEH-TGW Document 1 Filed 08/25/20 Page 1 of 6 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LEONARD COLE,                                     CASE NO.:

                               Plaintiff,

vs.

THE WENDY’S COMPANY d/b/a
WENDY’S,
                        Defendant.
_____________________________________

                       DEFENDANT’S NOTICE OF REMOVAL TO
                        THE UNITED STATES DISTRICT COURT

       Defendant The Wendy’s Company d/b/a Wendy’s, pursuant to 28 U.S.C. §1332, §1441,

and §1446, submits its Notice of Removal of this case from the Circuit Court of Pinellas County,

Florida to the United States District Court for the Middle District of Florida. In support of this

Notice of Removal, Defendant states as follows:

                               PROCEDURAL BACKGROUND

       1.      On or around July 28, 2020, Plaintiff Leonard Cole, filed his Complaint and

Demand for Jury Trial in a civil action for money damages with the Circuit Court of Pinellas

County, Florida, Case No. 20-003544-0 (the “State Action”), against Defendant.

       2.      Plaintiff alleges he fell and was injured while in a store owned by the Defendant.

(Exhibit A, Complaint, ¶ 5).

       3.      In accordance with 28 U.S.C. § 1446(a), copies of the Summons, Complaint, and

all other papers served upon Defendants or filed in the State Action are attached as Exhibit “A.”

       4.      A copy of the Complaint was delivered to The Wendy’s Company’s registered

agent on August 3, 2020.
 Case 8:20-cv-01977-CEH-TGW Document 1 Filed 08/25/20 Page 2 of 6 PageID 2




        5.      This Notice of Removal is filed in the United States District Court for the Middle

District of Florida, Tampa Division, within the district and division embracing the place where

the state court case was filed as required by 28 U.S.C. §§ 1332 and 1441(a).

        6.      This Notice is timely as it is being filed within thirty days of receipt by The

Wendy’s Company of Plaintiff’s Complaint (see attached Return of Service as Exhibit “B”). See

28 U.S.C. § 1441(b) and 28 U.S.C. § 1446.

        7.      Promptly after the filing of this Notice, Defendant is filing a copy with the Clerk

of the Circuit Court of Pinellas County, Florida as required by 28 U.S.C. § 1446(d).

                           DIVERSITY OF THE PARTIES EXISTS

        8.      Plaintiff is a resident of the State of Florida. (Ex. A, Complaint, ¶ 3). See

McCormick v. Aderhold, 293 F.3d 1254, 1257-58 (11th Cir. 2002) (“Citizenship is equivalent to

‘domicile’ for purposes of diversity jurisdiction.”)

        9.      Plaintiff concedes that the Defendant, The Wendy’s Company is a foreign

corporation. (Ex. A, Complaint, ¶ 4).       Specifically, The Wendy’s Company is a Delaware

Corporation whose principal place of business in Ohio.

        10.     Therefore, for purposes of removal, Plaintiff and Defendant are citizens of

different states.

             THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

        11.     Plaintiff affirmatively states in the Complaint that his damages exceed Thirty

Thousand Dollars. (Ex. A, Complaint, ¶ 1).

        12.     “If the jurisdictional requirement is not facially apparent from the complaint, the

court should look to the notice of removal and may require evidence relevant to the amount in


                                                  2
 Case 8:20-cv-01977-CEH-TGW Document 1 Filed 08/25/20 Page 3 of 6 PageID 3




controversy at the time the case was removed. In considering the removal notice and evidence,

the court is permitted to make reasonable deductions and inferences.” Ruscin v. Wal-Mart Stores,

Inc., No. 8:13-CV-101-T-35TGW, 2013 WL 12157850, at *2 (M.D. Fla. July 16, 2013) (citing

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 753 (11th Cir. 2010) (recognizing that a court

will permit “the use of deduction, inference, or other extrapolation of the amount in

controversy,” when the amount in controversy is not apparent from the face of the complaint))

(denying Plaintiff’s motion for remand). “[U]nder 28 U.S.C. § 1446(b), removal may be

premised on either the plaintiffs initial pleading, such as a complaint, or a copy of an amended

pleading, motion, order or other paper. If, however, removal is based on a document other than

the plaintiff’s initial pleading, this document must have been supplied by the plaintiff…. [I]n

assessing the propriety of removal, the court considers the document received by the defendant

from the plaintiff—be it the initial complaint or a later received paper— and determines whether

that document and the notice of removal the removing documents unambiguously establish

federal jurisdiction.” Sibilia v. Makita Corp., 674 F.Supp.2d 1290, 1292 (M.D. Fla. 2009), citing

Cohen v. Office Depot, Inc., 204 F.3d 1069, 1072 (11th Cir., 2000) (internal quotation marks

omitted)

       13.     On July 28, 2020, Plaintiff, through his counsel, filed a Civil Cover Sheet in this

action expressly stating that the alleged amount of his claim is one million dollars

($1,000,000.00). (Ex. C, Plaintiff’s Civil Cover Sheet, Sec. II).

       14.     Further, Plaintiff’s Complaint alleges Plaintiff “suffered bodily injury and

resulting physical and mental pain and suffering, disability, physical impairment, disfigurement,

mental anguish, inconvenience, loss of capacity for the enjoyment of life, loss of earnings and


                                                 3
 Case 8:20-cv-01977-CEH-TGW Document 1 Filed 08/25/20 Page 4 of 6 PageID 4




impairment of earning capacity and/or permanent aggravation of a pre-existing condition, and

further incurred hospital bills, medical bills, and/or other bills as a result of said injuries. The

injuries to Plaintiff are either permanent or continuing in nature and Plaintiff will continue to

suffer the losses in the future.” (Ex. A, Complaint, ¶ 11).

       15.     Thus, given the alleged damages outlined in the Complaint and the express

statement in the Civil Cover Sheet, the amount in controversy is in excess of $75,000.00.

       16.     The Wendy’s Company denies it is liable to Plaintiff for any amount, but does not

dispute that the amount in controversy exceeds $75,000.00.

                                         CONCLUSION

       17.     As authorized by 28 U.S.C. § 1441, removal is based on this Court’s original

jurisdiction under 28 U.S.C. § 1332, because diversity of citizenship exists between the Parties

and the amount in controversy exceeds $75,000.00, exclusive of interest, costs, and attorney fees.

       18.     The undersigned is serving a notice of the removal of this action on Plaintiff by

serving his counsel with this Notice of Removal promptly after the filing of this Notice and is

serving a copy of the Notice and all attachments thereto with the Clerk of the Circuit Court of

Pinellas County, Florida.

       19.     The Wendy’s Company has satisfied all procedural requirements with respect to

timing, diversity of citizenship, and amount in controversy and removal to this Court is proper.

See 28 U.S.C. §§ 1332, 1441, and 1446.

       WHEREFORE, Defendant respectfully requests that this case be entered upon the Docket

of the United States District Court for the Middle District of Florida, pursuant to 28 U.S.C. §

1441 and 1446.


                                                  4
 Case 8:20-cv-01977-CEH-TGW Document 1 Filed 08/25/20 Page 5 of 6 PageID 5




                                             Respectfully submitted,




                                             Nelson C. Bellido, Esq. (Florida Bar No. 974048)
                                             ROIG LAWYERS
                                             44 W. Flagler Street, Suite 2100
                                             Miami, FL 33130
                                             (305) 405-0997
                                             FAX: (305) 405-1022
                                             Pleadings@RoigLawyers.com
                                             nbellido@roiglawyers.com
                                             Attorneys for Defendant


                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on August, 24, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system and sent a copy via regular US Mail,

postage prepaid, and e-mail, to the following:

SAMANTHA REID, ESQ.
RUBENSTEIN LAW, P.A
9130 S. DADELAND BLVD., SUITE PH
MIAMI, FLORIDA 33156
TEL: (813) 327-4471
FAX: (813) 327-5032
sreid@rubensteinlaw.com
jperez@rubensteinlaw.com
eservice@rubensteinlaw.com
Attorneys for Plaintiff




                                                 5
Case 8:20-cv-01977-CEH-TGW Document 1 Filed 08/25/20 Page 6 of 6 PageID 6




                                 ____________________________
                                 Nelson C. Bellido




                                   6
